JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-15-00524-CV

                           BENEDICT EMESOWUM, Appellant

                                             V.

    ANNE BARONITIS, SEARGENT B. RINER, AND UNIVERSITY OF TEXAS
                 HEALTH SCIENCE CENTER, Appellees

             Appeal from the County Civil Court at Law No. 1 of Harris County
                                 (Tr. Ct. No. 1061504).

         This case is an appeal from the order signed by the trial court on June 2, 2015.
After inspecting the record of the court below, it is the opinion of this Court that it has no
jurisdiction over the appeal.       It is therefore CONSIDERED, ADJUDGED, and
ORDERED that the appeal be dismissed.

         The Court orders that costs be taxed against appellant.

         The Court orders that this decision be certified below for observance.

Judgment rendered August 25, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and
Lloyd.